Exhibit 10.3

AMENDMENT 2008-1

TO THE

EMPLOYMENT AGREEMENT

AMENDMENT, dated as of December 18, 2008, between Internet Capital Group
Operations, Inc., (the “Company”) and Douglas Alexander (“Executive”).

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement on April 18, 2007, (the “Employment Agreement”), which sets
forth the terms and conditions of Executive’s employment with the Company;

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the final regulations issued thereunder; and

WHEREAS, Section 22 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

NOW, THEREFORE, the Company and the Executive hereby agree that, effective
December 18, 2008, the Employment Agreement shall be amended as follows:

1. The last sentence of Section 8(a) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“The Executive shall give the Company not less than 30 days’ prior written
notice of such resignation, which resignation must occur within the two-year
period following the initial existence of the condition giving rise to the Good
Reason Before A Change of Control.”

2. The last sentence of Section 8(c)(1) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Unless payment is required to be delayed pursuant to Section 28(b), payment of
the lump sum shall be made within 60 days after the effective date of
Executive’s termination of employment.”

3. The last sentence of Section 8(c)(2) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Unless payment is required to be delayed pursuant to Section 28(b), payment of
the pro rated bonus shall be made if, as and when bonuses are paid to other
executives of the Company, provided that such payment, if any, shall be paid on
or after the January 1 of the year following the year in which Executive’s
termination of employment occurred, but not later than March 15 of such year.”



--------------------------------------------------------------------------------

4. Section 8(c)(3) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“(3) Medical coverage at no cost to Executive at the level in effect at the date
of his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, until the earlier of (i) the last day of
the 18-month period following the date of termination or (ii) Executive is
eligible for coverage under a plan maintained by a new employer or under a plan
maintained by his spouse’s employer. The COBRA health care continuation coverage
period under section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), shall run concurrently with the foregoing benefit period.”

5. The last sentence of Section 8(c)(4) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Notwithstanding any provision of the otherwise applicable plans or award
agreements, each vested option and SAR (including those that become vested by
virtue of the preceding sentence) held by the Executive at the date of his
termination of employment shall remain exercisable until the earlier to occur of
(A) the last day of the 24-month period following the date of the Executive’s
termination of employment, or (B) the last day of the twelve month period
following the date on which the Company’s stock is maintained at $16 for 20
trading days (taking into account any stock splits or other similar adjustments)
after the termination of Executive’s employment; provided, however, in no event
may an option or SAR be exercisable after the expiration of its original term.”

6. Section 8(c)(5) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“To cover the cost (up to $40,000) of reasonable outplacement assistance
services actually incurred by the Executive and directly related to the
termination of Executive’s employment with the Company until the later of
(A) the last day of the 12-month period following the effective date of the
Executive’s termination of employment, or (B) the date the Executive commences
employment with a new employer; provided, however, that in no event may such
coverage extend beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the Executive’s termination
of employment occurred.”

7. Section 13(b)(2) of the Employment Agreement is hereby amended in its
entirety to read as follows:

“(2) if the medical coverage provided under Section 8(c)(3) continues through
the last day of the 18-month period described in Section 8(c)(3) because the
Executive has paid the applicable premiums and the Executive is not eligible for
coverage under a plan maintained by a new employer or under a plan maintained by
his spouse’s employer, then within 30 days following the end of such 18-month
period the Company shall pay to the Executive a lump sum cash payment equal to 6
times the monthly rate for medical coverage then in effect under the Company’s
medical plan.”

 

2



--------------------------------------------------------------------------------

8. The last sentence of the final paragraph of Section 13(b) of the Employment
Agreement is hereby amended in its entirety to read as follows:

“Payment of the additional amount shall be made within 30 days following the six
month anniversary of the date of his termination of employment.”

9. The last sentence of Section 13(c) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“Accordingly, subject to the requirements of Treas. Reg. §1.409A-3(i)(1)(iv)(A),
the Company shall pay the Executive on demand the amount necessary to reimburse
the Executive in full for all expenses (including all attorneys’ fees and legal
expenses) incurred by the Executive in enforcing any of the obligations of the
Company under this Section following a Change of Control.”

10. Section 14(c) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“‘Good Reason Before A Change of Control’ shall mean the occurrence of any of
the following events or conditions and the Executive has provided notice to the
Company within 90 days following the initial existence of one of the following
events or conditions that such event or condition has occurred and the Executive
will resign on account of such if not remedied by the Company, unless the
Executive has expressly consented in writing thereto or unless the event is
remedied by the Company within 30 days after receipt of notice thereof given by
the Executive:

(1) Any material diminution in the Executive’s annual base salary, other than as
part of an across the board reduction in salaries of management personnel of
less than 20%;

(2) A material diminution of the Executive’s duties or responsibilities
hereunder;

(3) Any material diminution in the Executive’s reporting relationship such that
he no longer reports directly to the CEO; or

(4) Any other action or inaction that constitutes a material breach of this
Agreement by the Company.

(5) The Company’s failure to renew this Agreement in accordance with Section 1
above, provided that Executive was willing and able to execute a new contract
providing terms and conditions substantially similar to those in the Agreement
and to continue providing services under such contract.

 

3



--------------------------------------------------------------------------------

11. Section 14(d) of the Employment Agreement is hereby amended in its entirety
to read as follows:

“‘Good Reason After A Change of Control’ shall mean the occurrence of any of the
following events or conditions and the Executive has provided notice to the
Company within 90 days following the initial existence of one of the following
events or conditions that such event or condition has occurred and the Executive
will resign on account of such if not remedied by the Company, unless the
Executive has expressly consented in writing thereto or unless the event is
remedied by the Company within 30 days after receipt of notice thereof given by
the Executive:

(1) Any material diminution in the Executive’s annual base salary;

(2) A material diminution of the Executive’s duties or responsibilities
hereunder;

(3) Any material diminution in the Executive’s reporting relationship such that
he no longer reports directly to the CEO;

(4) Any other action or inaction that constitutes a material breach of this
Agreement by the Company.

(5) The establishment of a target annual bonus opportunity that is materially
less than that in effect for the immediately preceding year, measured as a
percentage of salary;

(6) ICG or the Company becoming a subsidiary of another corporation or entity
that is not an ICG Entity, unless this Agreement is assumed by the Ultimate
Parent and Executive is appointed to a comparable executive position at the
Ultimate Parent;

(7) A material change in the geographic location at which the Executive must
perform services for the Company, which for this purpose shall mean the
Company’s requiring the Executive to be based at a location other than within 50
miles of Philadelphia, Pennsylvania; or

(8) The Company’s failure to renew this Agreement in accordance with Section 1
above, provided that Executive was willing and able to execute a new contract
providing terms and conditions substantially similar to those in the Agreement
and to continue providing services under such contract.”

12. Section 28 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“28. Section 409A of the Internal Revenue Code.

 

4



--------------------------------------------------------------------------------

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A and, if necessary, any such provision shall be deemed amended to
comply with Section 409A of the Code and regulations thereunder. If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under Section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
Section 409A of the Code. For purposes of Section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment and all
installment payments shall be treated as a separate payment. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.

(b) Payment Delay. To the maximum extent permitted under section 409A of the
Code, the severance benefits payable under this Agreement are intended to comply
with the “short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4), and
any remaining amount is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii); provided, however, any amount payable to
the Executive during the 6 month period following the Executive’s termination
date that does not qualify within either of the foregoing exceptions and is
deemed as deferred compensation subject to the requirements of section 409A of
the Code, then such amount shall hereinafter be referred to as the “Excess
Amount.” If at the time of the Executive’s termination of employment, the
Company’s (or any entity required to be aggregated with the Company under
section 409A of the Code) stock is publicly-traded on an established securities
market or otherwise and the Executive is a “specified employee” (as defined in
section 409A of the Code and determined in the sole discretion of the Company
(or any successor thereto) in accordance with the Company’s (or any successor
thereto) “specified employee” determination policy), then the Company shall
postpone the commencement of the payment of the portion of the Excess Amount
that is payable within the 6 month period following the Executive’s termination
date with the Company (or any successor thereto) for 6 months following the
Executive’s termination date with the Company (or any successor thereto). The
delayed Excess Amount shall be paid in a lump sum to the Executive within 10
days following the date that is 6 months following the Executive’s termination
date with the Company (or any successor thereto). If the Executive dies during
such 6 month period and prior to the payment of the portion of the Excess Amount
that is required to be delayed on account of section 409A of the Code, such
Excess Amount shall be paid to the personal representative of the Executive’s
estate within 60 days after the Executive’s death.

 

5



--------------------------------------------------------------------------------

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime and the six-year period thereafter (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the taxable year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.”

13. In all respects not modified by this Amendment 2008-1, the Employment
Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment 2008-1, effective as of the date set forth above.

 

INTERNET CAPITAL GROUP OPERATIONS, INC. By:   /s/ Walter W. Buckley, III Name:  
Walter W. Buckley, III Its:   Chief Executive Officer EXECUTIVE /s/ Douglas
Alexander Douglas Alexander

 

6